United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-1387
                                    ___________

United States of America,             *
                                      *
           Appellee,                  *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Southern District of Iowa.
Miguel Angel Cervantes, also known    *
as Rocky Cervantes,                   *        [UNPUBLISHED]
                                      *
           Appellant.                 *
                                 ___________

                            Submitted: March 18, 1998

                                Filed: March 26, 1998
                                    ___________

Before LOKEN, MAGILL, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

      Miguel Angel Cervantes challenges his convictions for conspiring to distribute
marijuana and using a communication facility to distribute marijuana, and the resulting
60-month sentence imposed by the district court.1 Counsel has filed a brief pursuant
to Anders v. California, 386 U.S. 738 (1967), and has moved to withdraw. After
carefully reviewing the record, we conclude that Cervantes&s Speedy Trial Act and


      1
        The Honorable Harold D. Vietor, United States District Judge for the Southern
District of Iowa.
double jeopardy claims, to the extent they may be raised, are without merit. See United
States v. McFarland, 116 F.3d 316, 318 (8th Cir.) (defendant waived Speedy Trial Act
violation by failing to move for dismissal; seven-month delay between indictment and
trial did not violate Sixth Amendment right to speedy trial), cert. denied, 118 S. Ct. 394
(1997); United States v. Bentley, 82 F.3d 222, 223 (8th Cir. 1996) (defendant&s failure
to raise double jeopardy argument in district court constitutes waiver); United States
v. Basile, 109 F.3d 1304, 1306-07 (8th Cir.) (dual sovereignty doctrine permits both
state and federal governments to punish same individual for same act), cert. denied, 118
S. Ct. 173, and cert. denied, 118 S. Ct. 189 (1997).

     We have reviewed the record for any nonfrivolous issues in accordance with
Penson v. Ohio, 488 U.S. 75, 80 (1988), and find none.

       Accordingly, the judgment of the district court is affirmed and counsel&s motion
to withdraw is granted.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-